Citation Nr: 1534015	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied a rating in excess of 10 percent for PTSD.

In a December 2012 rating decision the RO granted an increased rating of 30 percent for PTSD, effective January 31, 2011, the date of the claim for service connection.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2015 Appellant's Brief and the May 2015 VA Form 646, the Veteran, through his representative essentially indicated that his service-connected PTSD had worsened since his most recent VA examination in June 2011.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  As such, the issue is remanded in order to schedule a new VA examination to determine the current severity of the Veteran's PTSD.

In a June 2015 written statement the Veteran indicated that he receives treatment for his PTSD at the VA outpatient clinic in Valley Stream, New York.  A review of the claims file reflects that records from the Northport VA Medical Center (VAMC) are of record through February 2010.  As such, on remand up-to-date medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all up-to-date VA treatment records, to include but not limited to records dating from February 2010 to the present from the Northport VAMC and all records from the Valley Stream, New York VA outpatient clinic, and associate the records with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the severity and manifestations of his service-connected PTSD.  The Veteran's claims file must be made available to and reviewed by the examiner.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, as well as the effect on his social and occupational functioning and provide a Global Assessment of Functioning (GAF) score due to PTSD.

The clinician is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  When the development requested has been completed, readjudicate the issue on appeal.  If the benefit is sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




